Title: To James Madison from Moses Young, 2 June 1805
From: Young, Moses
To: Madison, James


Letter not found. 2 June 1805, Cádiz. Described in Wagner to Jefferson, 27 July 1805 (second letter) (DLC: Jefferson Papers) as stating Young had learned “from the best authority, that Mr. Monroe’s mission ended on the 15 May”; Monroe had departed Madrid on 26 May for London via Paris having achieved “ ‘no accord with the spanish Government on any one point of claims for territory or spoliations, or the ratification of the Convention of Augt. 1802’; that Dulton was charged with dispatches containing the details, and that he had gone to Lisbon to Embark.”
